On the 27th day of July, 1989, Bruce E. Miller, disciplinary administrator, filed a formal complaint with the Kansas Board for Discipline of Attorneys, alleging that William Van Horn Smith of Garden City, Kansas, violated the Kansas Code of Professional Responsibility, Supreme Court Rule 225 (1988 Kan. Gt. R. Annot. 142). Respondent has been disciplined by this court on three previous occasions: In re Smith, 244 Kan. 730, 771 P.2d 931 (1989); In re Smith, 243 Kan. 159, 754 P.2d 808 (1988); and In re Smith, 242 Kan. 334, 747 P.2d 118 (1987). Each of these proceedings involved a failure by respondent to segregate client funds and to properly account for and distribute client funds. Respondent was suspended from the practice of law for a period of one year in each of the first two proceedings, and he was indefinitely suspended in the third proceeding.
The respondent is charged in the present complaint with again failing to segregate, distribute, and properly account for client funds. He is also charged with violating Supreme Court Rule 207 (1988 Kan. Ct. R. Annot. 121), in that he failed to cooperate or assist in the investigation of this case. The respondent failed to respond to the initial investigation or to the formal complaint. The hearing on the complaint was set for October 26, 1989, before a panel of the Kansas Board for Discipline of Attorneys. However, on October 25, 1989, pursuant to Supreme Court Rule 217 (1988 Kan. Ct. R. Annot. 133), respondent voluntarily surrendered his license to practice law in the State of Kansas.
The court, having reviewed the record herein and after due consideration, finds that the surrender of respondent’s license should be accepted.
It is Therefore Ordered that William Van Horn Smith be and he is hereby disbarred from the practice of law in the State of Kansas.
It is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein are assessed to the respon*380dent, and that the respondent shall forthwith comply with Rule 218 (1988 Kan. Ct. R. Annot. 134).
Dated this 27th day of October, 1989.